

Exhibit 10.1
 
THIRD AMENDMENT TO
MASTER LOAN AGREEMENT


THIS THIRD AMENDMENT TO MASTER LOAN AGREEMENT (this "Amendment") is dated as of
September 19, 2013, and is executed by and between M-TRON INDUSTRIES, INC., a
Delaware corporation and PIEZO TECHNOLOGY, INC., a Florida corporation, jointly
and severally (hereinafter referred to as the "Borrower") and JPMORGAN CHASE
BANK, N.A. ("Bank").
R E C I T A L S:
WHEREAS, Bank extended to Borrower facilities to finance the acquisition of
certain assets and fund certain operating expenses through advances made under
credit facilities including (i) a revolving line of credit in the initial
principal amount of $4,000,000.00; (ii) commercial line of credit in the amount
of $2,000,000.00; and (iii) term loan in the amount of $536,192.17
(collectively, the "Loans"); and
WHEREAS, the Loans are subject to the terms and conditions of that certain
Master Loan Agreement between Borrower and Bank dated June 30, 2011, as amended
by a First Amendment thereto dated June 28, 2012, and as further amended by a
Second Amendment thereto dated September 28, 2012 (collectively, the "Existing
Loan Agreement"); and
WHEREAS, Borrower and Bank desire to hereby modify and amend the Existing Loan
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions herein, Borrower and Bank agree as follows:
1.            Recitals and Terms
.  The foregoing Recitals are true and correct, and are incorporated herein by
this reference.  Capitalized terms used and not defined herein shall have the
meanings assigned thereto in the Existing Loan Agreement.
2.            Modifications
.
(a)
Section 3.13(c) of Article III of the Existing Loan Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

(c)            Minimum Tangible Net Worth.  Upon the end of every fiscal quarter
of Borrower during the term of the Loan, the Borrower's Minimum Tangible Net
Worth shall not be less than the sum of $6,000,000.00.  For the purposes of the
foregoing, "Minimum Tangible Net Worth" shall mean total assets less the sum of
Intangible Assets and total liabilities.
"Intangible Assets" shall mean the aggregate amount of: (1) all assets
classified as intangible assets under generally accepted accounting principles,
including, without limitation, goodwill, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, excess of costs over book value of assets acquired, and bond
discount and underwriting expenses [and] (2) loans or advances to, investments
in, or receivables from (i) Affiliates, officers, directors, employees or
shareholders of the Borrower or (ii) any person or entity if such loan, advance,
investment or receivable is outside the Borrower's normal course of business and
(3) security deposits.

--------------------------------------------------------------------------------

3.            Reaffirmation of Representations and Warranties
. Borrower hereby reaffirms to Bank each of Borrower's representations and
warranties, covenants and agreements set forth in the Existing Loan Agreement
with the same force and effect as if each were fully restated herein and made as
of the date hereof, and Borrower hereby certifies to Bank that no default or
event of default has occurred or is presently occurring under the Existing Loan
Agreement or the other loan documents executed in connection therewith.
4.            No Claims or Offsets
.  Borrower hereby acknowledges and certifies to Bank that, as of the date of
this Amendment, there are not counterclaims, defenses or offsets whatsoever
against Bank with respect to the Existing Loan Agreement, or with respect to the
documents, instruments and agreements related to the Existing Loan Agreement or
executed in connection therewith.
5.            No Other Changes
.  Except as otherwise set forth in this amendment, the Existing Loan Agreement
shall remain unchanged in full force and effect.




(SIGNATURES APPEAR ON NEXT PAGE)
2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized offices as of the day
and year first above written.
                                                                                                        
BORROWER:
M-TRON INDUSTRIES, INC., a Delaware corporation
By:
/s/ R. LaDuane Clifton
Name:
R. LaDuane Clifton
Title:
Chief Financial Officer and Secretary



PIEZO TECHNOLOGY
 
By:
/s/ R. LaDuane Clifton
Name:
R. LaDuane Clifton
Title:
Chief Financial Officer and Secretary



                                                                                                        
BANK:


THE LGL GROUP, INC.
By:
/s/ Taylor Kennedy
Name:
Taylor Kennedy
Title:
Officer










3

--------------------------------------------------------------------------------

 